Citation Nr: 1758999	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to compensation for diplopia under the provisions of 38 U.S.C. § 1151 (2012), as a residual of cervical spine surgery.

2. Entitlement to service connection for neck condition.

3. Entitlement to service connection for back condition, to include secondary to neck disability.

4. Entitlement to service connection for bilateral leg condition, to include secondary to neck and back disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1956 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a travel Board hearing before the undersigned Veteran Law Judge, in April 2017.  He also testified before a Decision Review Office (DRO) in December 2009 and January 2014. Transcripts of the hearings are of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board previously remanded this claim in June 2017.  Because there has been substantial compliance with the Board's remand directive with respect to the 38 U.S.C. § 1151 claim, the Board will proceed to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, the issues of entitlement to service connection for neck, back and bilateral leg conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's diplopia is not additional disability that is a result of his cervical spine injury.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C. § 1151 for additional disability, to include diplopia, as a result of cervical spine surgery have not been met. 38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  VA medical opinions regarding the Veteran's 38 U.S.C. § 1151 claim for diplopia was obtained in August 2017 and March 2013; as discussed in greater details below, the Board finds these opinions adequate upon which to adjudicate the merits of this appeal.




III. 38 U.S.C. § 1151

The Veteran contends that he has diplopia as a result of an error that occurred during his cervical spine surgery. 

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of a veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable. 38 U.S.C. § 1151 (2012).

To that end, 38 C.F.R. § 3.361 (b) (2017)states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped. VA considers each involved body part or system separately.

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability. 38 C.F.R. § 3.361 (c) (2017). Merely showing that a veteran received care, treatment, or examination and that a veteran has an additional disability or died does not establish causation. 38 C.F.R. § 3.361(c)(1) (2017). Medical or surgical treatment cannot cause the continuance or natural progress of an injury for which the care, treatment or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c) (2) (2017). 

If causation is shown, then other elements must be established, to include: carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment proximately caused a veteran's additional disability. See 38 C.F.R. § 3.361 (d)(1)(i)-(ii)(2017).

In this case, the Veteran underwent a cervical surgery in September 2006 at the VA Milwaukee Medical Center, where his head fell out of a brace during surgery causing him to get multiple staples in his head and bruises on his left arm. See DRO hearing transcript at 10.  

While private treatment record from Habighorst Chiropractic date August 1998 reflects that the Veteran complained of vision problems, it is unclear whether his condition was diplopia.  Subsequent outpatient consult notes from July 2006 and January 2007 show that the Veteran had normal eyes. The earliest complaint and treatment of diplopia noted in the medical evidence of record is March 2012.  Considering the length of time that lapsed between the Veteran's cervical surgery in 2006 and the documented complaint of diplopia in 2012, as well as the medical evidence in between that time that reflects that the Veteran's eyes were normal, the Board finds that the Veteran's diplopia does not constitute additional disability under the provisions of 38 U.S.C. § 1151.  That is, medical evidence dated after the surgery documents normal vision.  This evidence weighs against the assertion that the Veteran has diplopia that is a result of the surgery, as post-surgery records do not reflect the disability.  When it is documents, the medical evidence does not associate it with the surgery and the Veteran has not been shown to possess the medical knowledge necessary to link the diplopia to the surgery.

Notwithstanding, even if the Veteran's diplopia constituted additional disability, the opinion evidence of record shows that the disability was not proximately caused by his cervical surgery.  The Board notes that optometry note from March 2013 shows that the Veteran "gets diplopia with his trifocals but not his bifocals." This notation, however, is not adequate to the extent the examiner did not give a rational to support the conclusion.  Nor, is there evidence that the examiner reviewed the Veteran's claims file, in particular the surgical notes from the pertinent procedure.  For this reason, the March 2013 optometry does not have probative value in establishing that the Veteran's diplopia is residual of his cervical surgery. 

On the other hand, VA medical opinions from August 2017 and April 2013 concluded that the Veteran's diplopia was not a result of his cervical spine surgery.  The April 2013 opinion indicates that double vision is related to problems with extraocular movement disorders and not neck movement disorder.  The Board recognizes that it previously found the April 2013 incomplete because the examiner did not comment on whether there was surgical error. But, the opinion is adequate to the extent it shows the cause of diplopia. 

Similarly, the August 2017 supplemental opinion shows that the examiner reviewed the Veteran's complete record including the notation in the surgical notes that the Mayfield head holder caused scalp laceration during the procedure.  The examiner clarified that diplopia is caused by abnormal position of the eye muscles, which is not related to cervical spine surgery.  Although the authors of the August 2017 and April 2013 opinions did not express their conclusions in terms of the preferred language of less likely than not, the explanations provided reflect that there is less than fifty percent chance that the Veteran's diplopia is caused by laceration in his scalp during the cervical spine surgery.  Therefore, the Board finds that the medical opinions are adequate and highly probative.

The Board has carefully considered the Veteran's statements and his contentions. He has, however, not been shown to possess the medical knowledge necessary to link this diplopia to his cervical spine surgery. 

Because the evidence weighs against that there is additional disability caused by the VA surgery, the Board need not discuss the fault element.  

In summary, the preponderance of the evidence is against a finding that the Veteran's diplopia is either additional disability or etiologically related to his neck surgery.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b)(2012) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.




ORDER

Entitlement to compensation for diplopia under the provisions of 38 U.S.C. § 1151 as a residual of cervical spine surgery is denied.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the remaining claims. 

Pursuant to the Board's June 2017 remand, the Veteran underwent a VA examination in August 2017 for his neck, back, and bilateral leg conditions.  

With respect to the claim for service connection for neck condition, the August 2017 examiner concluded that the Veteran's neck condition was less likely than not related to his military service.  In support of this conclusion, the examiner states that the Veteran's service treatment records and statement in support of the claim only mention injuries to the face and extremities.  However, the examiner does not explain whether these injuries could be etiologically related to the Veteran's current neck condition.  For this reason, the Board finds this opinion inadequate. 

Furthermore, the August 2017 examiner's opinion where he concludes that the Veteran's back condition was not caused or aggravated by his neck condition is also inadequate.  That is, the examiner notes that the Veteran had generalized arthritis of the lumbar spine in his 2006 MRI and concludes that it is age-related without providing an explanation. 

Similarly, the August 2017 examiner's opinion regarding the Veteran's bilateral leg condition is inadequate because it is internally inconsistent.  That is, on the one hand the examiner concludes that the "Veteran's bilateral leg condition is at least as likely as not caused by his neck condition."  On the other hand, the examiner states that "I cannot provide the requested opinion without resorting to speculation." 

Considering all of the above, the Board finds that a remand is necessary to obtain adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update VA medical records.

2. After completing directives #1, the claims file should be returned to the August 2017 VA examiner who provided the nexus opinion regarding the Veteran's neck condition or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

Is the Veteran's neck condition at least as likely as not (50 percent or greater probability) etiologically related to his military service?

The examiner should address the Veteran's lay statements that he injured his neck during a car accident he was in while in the military. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. After completing directives #1, the claims file should be returned to the August 2017 VA examiner who provided the nexus opinion regarding the Veteran's back condition or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

Is the Veteran's back condition at least as likely as not (50 percent or greater probability) etiologically related to his military service?

The examiner should address the Veteran's lay statements that he injured his neck during a car accident he was in while in the military.

In the alternative, is the Veteran's back condition at least as likely as not (50 percent or greater probability) caused by his neck condition; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's back condition has been aggravated by his neck condition. 

The term "aggravated" in the above context means a worsening of his symptoms, and not temporary or intermittent flare-ups, which resolve and return to the baseline level disability. 

4. After completing directives #1, the claims file should be returned to the August 2017 VA examiner who provided the nexus opinion regarding the Veteran's bilateral leg condition or if that examiner is not available, to a similarly qualified examiner for supplemental opinion that answers the following question:

a) Is the Veteran's bilateral leg condition at least as likely as not (50 percent or greater probability) related to his military service?  

The examiner is asked to address the Veteran's statement and in service vehicle accident when rendering an opinion. 

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg condition is caused by his neck condition; and

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg condition aggravated by his neck condition. 

d). Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg condition is caused by his back condition; and

e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg condition aggravated by his back condition. 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. After completion of the above, please readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


